DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 7/7/2022, have overcome the rejections of Claims 1-12 and 17-19 over the cited prior art due to incorporating allowable matter of claim 7 into independent Claim 1.  The indicated rejections have been withdrawn. 
The rejections of Claims 13-16 and 20 are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuman et al (US 2017/0087810) in view of Nyman et al (US 2017/0120556).
Claims 13 and 20: Schuman et al discloses a laminated packaging material comprising a core layer (corresponds to the claimed base board) of paper or paperboard having a grammage between 30-400 g/m2 and comprising a pre-coating composition applied to the surface (surface treatment) of a first side (Abs; [0002], [0012], [0020], [0031]-[0034], [0039]).
The pre-coating composition comprises multivalent salt (e.g.-calcium chloride) [0049] in an amount of at least 0.02 g/m2 and at most 0.1 g/m2 [0050]-[0051] and a cross-linked hydrophilic polymer binder, such as carboxymethyl cellulose [0053], with a ratio of polymer binder to multivalent salt from 1:20 to 3:5 [0082].  The pre-coating is applied in a total dry coating weight of from 0.1 to 0.5 g/m2 [0082].  It is noted that Claims 13 and 20 merely recite being obtained through the method of Claim 1, but fail to recite the amount of each component of the composition applied to at least one side of the base board in the method of Claim 1 that is retained in the product.  
Schuman et al does not disclose the bulk (or density) of the core layer, or that the layer comprises cellulose fibers.
Nyman et al discloses a laminated packaging material comprising a bulk layer of foamed cellulose fiber that is lighter and cost efficient, and has an adequate bulk thickness as well as mechanical durability (Abs, [0007], [0010], [0030], [0038]).  The core layer has a basis weight between 20 and 440 g/m2 [0030], which significantly overlays the basis weight of the core material of Schuman et al and the claimed base board, and has a density of less than 700 kg/m3, which corresponds to a bulk of greater than 1.43 cm3/g [0012], optimally from 100 to 500 kg/m3, which corresponds to a bulk of 2 cm3/g or greater [0034].
Schuman et al as modified by Nyman et al discloses the claimed components of the base board and surface treatment composition, and the bulk and the basis weight of the base board.  Therefore, the Examiner submits that the product-by-process Claims 13-16 and 20 are obvious over the disclosures of Schuman et al as modified by Nyman et al.
It would have been obvious to one of ordinary skill in the art to form a core layer of the packaging material of Schuman et al from foamed cellulose fibers and having a bulk in the claimed range with a reasonable expectation of obtaining the advantages disclosed by Nyman et al.  It would further have been obvious to obtain a claimed basis weight of the core material.  Absent convincing evidence of unexpected results, it would also have been obvious to select calcium chloride as the salt, carboxymethyl cellulose as a binder and form a pre-coating composition having the composition claimed as the pre-coating composition of Schuman et al, with a reasonable expectation of producing a suitable laminated packaging material.
The packaging material of Schuman et al as modified by Nyman et al comprises the claimed composition will act as an active moisture control material or, at least, exhibiting active moisture control would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Claim 14; Schuman et al discloses applying the pre-coating to a first side of the substrate and a thermoplastic polymer (the pre-coating composition) to the second side ([0034]-[0035]).  In another embodiment, a polyolefin, preferably a low density polyethylene or functionalized polyethylene copolymer (synthetic polymer) is applied to the second side [0095].
Claims 15 and 16: The product of Schuman et al is intended to be a packaging material, therefore forming a packaging and/or a blank for packaging would have been an obvious packaging product to one of ordinary skill in the art (see Nyman et al, [0004]).

Allowable Subject Matter
Claims 1-6, 8-12 and 17-19 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Schuman et al and Nyman et al are the nearest prior art.  The prior art fails to disclose or fairly suggest applying the coating in the claimed amount.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748